DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/586,397 filed on 05/04/2017, which is now PAT 10758223, which is a DIV of 13/905,225 filed on 05/30/2013, which is now PAT 9642616, which is a CON of 13/489,573 filed on 06/06/2012, which is now PAT 8469975, which is a DIV of 11/455,894 filed on 06/19/2006, which is now PAT 8197497, which has PRO 60/709,485 filed on 08/19/2005 and has PRO 60/693,582 filed on 06/20/2005 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,642,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the patent anticipate the broader claims of the instant application.
Claims 19-30, 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,197,497. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the patent anticipate the broader claims of the instant application.
Claims 19-27, 30-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,758,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the patent anticipate the broader claims of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19, 21-27, 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0167062 to Gambale et al. (Gambale).
Gambale teaches:
Claim 19:  A method for securing at least one suture portion (80, Fig. 142) extending from an opening in the body, the method comprising: 
positioning the at least one suture portion within a knot body (60, Fig. 142) of a knot placement device, the knot placement device further comprising: 
an outer tube (collet cage 2, Fig. 141, para. 0283, the collet cage 2 is a cylinder with two or more collet fingers 4 extending from distal end of collet 2, this considered to be a tube) releasably holding the knot body (60), and 
a push rod (24, Fig. 142) and a plug (62, Fig. 142) slidably disposed within the outer tube (2) such that the plug is positioned distally of the push rod; 
advancing the knot body to a location near tissue adjacent the opening by advancing the knot placement device to the location near tissue adjacent the opening; 
using the push rod, advancing the plug alongside of the at least one suture portion toward the knot body to fixedly secure the at least one suture portion between the knot body and an outer surface of the plug (Fig. 142); and 
ejecting the plug (62) and knot body (60) fixedly securing the at least one suture portion (80) from the knot placement device by pushing the knot body (Fig. 145).
Claim 21:  The at least one suture portion comprises two suture portions (80, Fig. 142).
Claim 22:  The suture portions extend from two tissue portions (such as in Fig. 148, the suture portions are extending from two tissue portions and extending back into the device)  adjacent an incision of a wound site.
Claim 23:  positioning the two suture portions (80, Fig. 142) within the knot body (60, Fig. 146) comprises:
inserting a threader (150, Fig. 173) through the knot body, the threader including proximal and distal ends and a hole in the distal end (where suture go  through); threading the two suture portions through the hole in said threader; and proximally retracting the threader through the knot body (60, Fig. 140) (para. 0355).
Claim 24:  The step of inserting the threader comprises inserting the threader (150, fig. 175) through a side hole (12, Fig. 122) in the outer tube (2, inserted through distal end of collet cage 2, para. 0355, through slot 12 between fingers 4, Fig. 122) of the knot placement device.
Claim 25:  The step of proximally retracting the threader (150, fig. 175) through the knot body comprises proximally retracting said threader through the side hole to draw the suture portions through the side hole (para. 0355).
Claim 26:  Cutting the at least one suture portion (80, Fig. 145) proximal to a proximal end of the knot body (60).
Claim 27:  The cutting comprises distally advancing a cutting surface (42, Fig. 143) of said knot placement device (the examiner’s position is that the outer sleeve is retracting also means the cutter is distally advancing relative to the outer sleeve).
Claim 31:  Said steps of cutting the at least one suture portion (80, fig. 143) is performed after advancing the plug (62) and the knot body (60) fixedly securing the at least one suture portion.
Claim(s) 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,931,844 to Thompson et al. (Thompson).
Thompson teaches:
Claim 13:  A knot placement device, the device comprising: a handle (Fig. 6A) including proximal and distal ends, the proximal end of the handle defining a proximal-most end of the knot placement device; an elongate shaft (360, Fig. 6A) with proximal and distal ends and a lumen extending therethrough (Fig. 6B), the proximal end of the shaft directly coupled to the handle (Fig. 6A), the distal end of the handle located closer to the proximal end of the shaft than to the distal end of the shaft throughout use of the knot placement device (Fig. 6A), the elongate shaft further comprising a side hole (420, Fig 6A) near its distal end and spaced proximal from the distal end; a push rod (376, Fig. 6B) including proximal and distal ends, the push rod (376) slidably disposed in the lumen of the elongate shaft (360, Fig. 6B) , the proximal end of the push rod extending into the handle (Fig. 6A); an actuator (454, Fig. 6A) located on the handle, wherein activating the actuator distally advances the push rod relative to the elongate shaft (Col. 5, ll. 24-32); and a knot comprising a knot body (212, Fig. 6B) and a plug (214, Fig. 6B), the knot positioned in the lumen of the elongate shaft at the distal end thereof (Fig. 6B), at least a portion of the knot body (212) surrounded circumferentially and continuously by a portion of the elongate shaft (360, Fig. 6B) distal of the side hole (420), wherein at least one of the knot body or the plug is configured to receive at least one suture portion (30, Fig. 8B) extending into the lumen of the elongate shaft at the distal end with the at least one suture portion exiting the shaft through the side hole (420, Fig. 8B), and wherein distal advancement of the push rod (376) moves the plug (214) relatively into the knot body (212) to secure the at least one suture portion.
Claim 14:  The plug (214, Fig. 6B) is positioned proximally of the knot body (212) within the lumen of the shaft (360), such that distal advancement of the push rod (376) pushes the plug into the knot body (Fig. 8B).
Claim 15:  Continuous distal advancement of the push rod (376, Fig. 8B) moves the plug (214) relatively into the knot body (212) and ejects the knot from the lumen of the shaft (Fig. 10B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambale in view of US 6,468,293 to Bonutti et al. (Bonutti).
Gambale teaches:
The method of claim 19 (see rejection of claim 19 above).
Gambale fails to teach:
Applying tension to the at least one suture portion while advancing the knot body.
Bonutti teaches:
In the same field as endeavor a suture anchor system comprising the step of applying tension to the suture portions while advancing the knot body (Col. 31, ll. 14-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ the step of tensioning the suture while pushing the knot body distally in order to enhance tightening suture around tissues relative to the knot body.
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambale in view of US 8,105,355 to Page et al. (Page).
Gambale teaches:
The method of claim 26 (see rejection of claim 26 above).
Gambale fails to teach:
Said steps of cutting the at least one suture portion and advancing the plug and knot body fixedly securing the at least one suture portion are performed simultaneously.
Page teaches:
		In the same field as endeavor, suture lock fastening device, comprises outer tube (20, Fig. 3), knot body (23’, Fig. 3), cutter (24, Fig. 3) and plug (22, Fig. 3). The driver (26, Fig. 3) pushing the plug (22, Figs. 3-4) into the retainer/knot body (23’, Fig. 4) and the cutter (24, Fig. 4) being pushed by the driver (26, Figs. 4-5) cutting and pushing/ejecting the retainer/knot body (23’, Fig. 5) and the plug (22, Fig. 5) out simultaneously.
	It would have been obvious to one of ordinary skill in the art at the time of the
invention was filed made for Gambale to utilize the teaching of the step of cutting the
suture and ejecting the knot body and the plug out simultaneously as taught by Page as
a well-known method step of cutting and ejecting the suture collet out of the delivery
device by pulling the outer tube proximally and pushing the pusher 24 simultaneously to
eject the suture collet out.
Claims 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of US 5,174,300 to Bales et al. (Bales).
Thompson teaches:
	The knot placement device of claim 13 (see rejection of claim 13 above).
Thompson fails to teach:
	Claim 16:  The actuator comprises a locking mechanism configured to lock the position of the push rod.
	Claim 17:  The locking mechanism is configured to lock the push rod once the push rod has been distally advanced.
Bales teaches:
		A surgical instrument comprises a handle having ratcheting mechanism (strip 400, locking barb 412, teeth 419 and grooves 418, Fig. 1b) configured to lock push rod (60, fig. 1b).
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the handle of Thompson with a locking mechanism as taught by Bales in order to lock the position of the pushing rod.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of US 8,105,355 to Page et al. (Page).
Thompson teaches:
The knot placement device of claim 13 (see rejection of claim 13 above).
Thompson fails to teach:
A cutting edge movable within the elongate shaft, the cutting edge configured to cut the at least one suture portion after distal advancement of the push rod moves the plug relatively into the knot body to secure the at least one suture portion.
Page teaches:
In the same field as endeavor, suture lock fastening device, comprises an outer sleeve (20, Fig. 3), plug (22), plug body (23’) and suture cutter (24) disposed within outer sleeve (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify a suture cutter as taught by Page into Thompson in order to cut sutures.
Allowable Subject Matter
Claims 28-29 and 32 would be allowable if rewritten to overcome the rejection(s) under Non-Statutory Double Patenting, set forth in this Office action.  There is no prior art rejections for these claims.
Claims 28-29, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 28, the cited prior art fails to disclose the cutting surface is disposed on an intermediate tube disposed within the outer tube.  Claim 29 is also objected for depending on objected claim 28.  Regarding claim 32, the cited prior art fails to disclose a cam disposed at a proximal end of the push rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771